 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PARKER D.,                                          Case No.: 3:19-cv-01818-AHG
12                                      Plaintiff,       ORDER:
13   v.
                                                         (1) DENYING MOTION FOR LEAVE
14   ANDREW SAUL, Commissioner of                        TO PROCEED IN FORMA
     Social Security,                                    PAUPERIS; and
15
                                      Defendant.
16                                                       (2) GRANTING LEAVE TO AMEND
17
                                                         [ECF NO. 2]
18
19         Plaintiff filed his Complaint in this matter on September 20, 2019, seeking judicial
20   review of the Commissioner of Social Security’s final decision denying his application for
21   disability insurance benefits. ECF No. 1. Along with the Complaint, Plaintiff filed a Motion
22   for Leave to Proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915. ECF No. 2.
23         A motion to proceed IFP presents two issues for the Court’s consideration. First, the
24   Court must determine whether the applicant has properly shown an inability to pay the
25   $400 filing fee under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177
26   (9th Cir. 1999). To that end, each applicant seeking to proceed IFP must provide the Court
27   a signed affidavit including a statement of all the applicant’s assets. CivLR 3.2(a). Second,
28   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Court must evaluate whether the Complaint

                                                     1
                                                                                  3:19-cv-01818-AHG
 1   sufficiently states a claim upon which relief may be granted before the Complaint is served.
 2   See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (“1915(e) not only permits but
 3   requires a district court to dismiss an in forma pauperis complaint that fails to state a
 4   claim.”).
 5         Plaintiff’s sworn statement of his assets shows that he receives only $196 per month
 6   in general public assistance, owns no assets and receives no other income, and that his
 7   average monthly expenses exceed his income. ECF No. 2. The Court finds Plaintiff has
 8   thus shown an inability to pay the filing fee under § 1915(a).
 9         However, Plaintiff does not sufficiently state a claim for relief. Section
10   1915(e)(2)(B) requires the Court to screen complaints filed by IFP applicants and to
11   dismiss the case at any time if the Court determines the complaint fails to state a claim on
12   which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Although the language of the
13   statute     refers   to   IFP   actions   brought   by   prisoners,   “the   provisions    of
14   28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.” Calhoun v. Stahl, 254 F.3d 845,
15   845 (9th Cir. 2001). Therefore, plaintiffs seeking to appeal a decision by the Commissioner
16   of Social Security are not exempt from the standard Rule 8 pleading requirements. See
17   Hoagland v. Astrue, No. 1:12-CV-00973-SMS, 2012 WL 2521753, at *1 (E.D. Cal. June
18   28, 2012) (“Screening is required even if the plaintiff pursues an appeal of right, such as
19   an appeal of the Commissioner’s denial of social security disability benefits.”).
20         The Complaint states the following grounds for reversal or remand: (1) that the
21   Commissioner denied Plaintiff’s application “despite medical evidence supplied to the
22   Social Security Administration [and] testimony given at the hearing” showing “Plaintiff’s
23   inability to engage in substantial gainful employment,” (2) that the Administrative Law
24   Judge’s decision “was erroneous and unfounded” and “not supported by substantial
25   evidence,” and (3) that the decision “is contrary to law[.]” ECF No. 1 at 3-4. These
26   allegations amount to precisely the kind of boilerplate, conclusory statements that do not
27   meet the federal pleading standard. Plaintiff does not explain what medical evidence or
28   testimony conflicts with the Commissioner’s decision or otherwise explain why the

                                                   2
                                                                                  3:19-cv-01818-AHG
 1   decision is contrary to law or unsupported by substantial evidence. “[T]he pleading
 2   standard Rule 8 announces does not require detailed factual allegations, but it demands
 3   more than an unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that
 4   offers labels and conclusions . . . will not do. Nor does a complaint suffice if it tenders
 5   naked assertions devoid of further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662,
 6   678 (2009) (internal citations and quotations omitted).
 7         While the Complaint vaguely states standard grounds on which Social Security
 8   benefits decisions are reversed or remanded, these grounds are “devoid of further factual
 9   enhancement” that might lend even minimal insight into the factual bases of Plaintiff’s
10   appeal. Id. “Every plaintiff appealing an adverse decision of the Commissioner believes
11   that the Commissioner was wrong. The purpose of the complaint is to briefly and plainly
12   allege facts supporting the legal conclusion that the Commissioner’s decision was wrong.”
13   Hoagland, 2012 WL 2521753, at *3. Plaintiff’s Complaint does not meet that standard.
14         Accordingly, the Court DENIES the IFP motion without prejudice and DISMISSES
15   the Complaint pursuant to § 1915(e)(2)(B)(ii). Plaintiff is GRANTED LEAVE TO
16   AMEND the Complaint and file a new IFP motion by November 1, 2019.
17         IT IS SO ORDERED.
18   Dated: October 10, 2019
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                3:19-cv-01818-AHG
